Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9 10, 14, 16, 18, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20150265063 to Cappadona et al. (“Cappadona”).
	Regarding claim 1, Cappadona discloses “A combination mattress, comprising: a first layer (12), comprising a first region corresponding to the shoulder of a human body and a second region corresponding to the waist of the human body, and the thickness of the first region being smaller than the thickness of the second region: and a second layer (11), the rigidity of the second layer being smaller than the rigidity of the first layer, the second layer stacking on the first layer, and the overall rigidity of the region corresponding to the shoulder of the human body in the combination mattress being smaller than the overall rigidity of the region corresponding to the waist of the human body in the combination mattress.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates a change in thickness between a first and second region and written description, paragraph [0018] “FIGS. 1 and 2 respectively show an assembled view and exploded view of an example bed mattress 1, which might typically overlie a bed frame, box sprint or other flat surface (e.g., floor). The mattress 1 includes a foam core 10 comprising an softer upper core section 11 and a firmer lower core section 12, encased in a flexible encasement 13, and topped by a flexible topper pad 14.”)

    PNG
    media_image1.png
    529
    808
    media_image1.png
    Greyscale

	Regarding claim 2, Cappadona discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the first region is defined with a dent, a protrusion is protruded from one side of the second layer facing the first layer, and the protrusion is embedded in the dent.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one 
	Regarding claim 3, Cappadona discloses all the limitations of claim 2, as discussed above, and further discloses “wherein a side wall of the dent is an inclined plane, and the opening of the dent gradually enlarges in a direction from the bottom wall of the dent towards the second layer.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates a sidewall of the dent in the first region is an inclined plane and the dent enlarges in a direction toward the second layer.)
	Regarding claim 4, Cappadona discloses all the limitations of claim 3, as discussed above, and further discloses “ wherein the dent passes through to opposite sides of the first layer.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates the dent extending laterally across the mattress.)
	Regarding claim 9, Cappadona discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the surface of the second layer facing away from the first layer is parallel to the horizontal plane, and the surface of the first layer facing away from the second layer is parallel to the horizontal plane.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates the opposite surfaces of the first and second layer are parallel to a horizontal plane.)
	Regarding claim 10, Cappadona discloses all the limitations of claim 1, as discussed above, and further discloses “wherein the first layer is detachably connected with the second layer.”   (See Cappadona. More specifically, see at least: [0021] These surfaces 11B, 12T are mating surfaces that matingly contact each other (are adjoined) along their entire lengths and widths to define an interface that embodies the common pattern P. The mating contact may be non-adhering and removable, by surface 11B simply resting on surface 12T.)
	Regarding claim 14, Cappadona discloses “A combination mattress. comprising:  a first layer. comprising a first region corresponding to the shoulder of a human body and a second region corresponding to the waist of the human body, and the thickness of the first region being smaller than the thickness of the second region; and a second layer, the rigidity of the second layer being smaller than the rigidity of the first layer, and the second layer stacking on the first layer, and the surface of the second layer facing away from the first layer is parallel to the horizontal plane, the surface of the first layer facing away from the second layer is parallel to the horizontal plane;  the first region is defined with a dent, a protrusion is protruded from one side of the second layer facing the first layer, and the protrusion is embedded in the dent.”  (See Cappadona. More specifically, see at least: annotated figure 2
	Regarding claim 16, Cappadona discloses all the limitations of claim 14, as discussed above, and further discloses “wherein a side wall of the dent is an inclined plane, and the opening of the dent gradually enlarges in a direction from the bottom wall of the dent towards the second layer.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates a sidewall of the dent in the first region is an inclined plane and the dent enlarges in a direction toward the second layer.)
	Regarding claim 18, Cappadona discloses all the limitations of claim 16, as discussed above, and further discloses “wherein the dent passes through two opposite sides of the first layer.  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates the dent extending laterally across the mattress.)
wherein the first layer is detachably connected with the second layer.”  (See Cappadona. More specifically, see at least: [0021] These surfaces 11B, 12T are mating surfaces that matingly contact each other (are adjoined) along their entire lengths and widths to define an interface that embodies the common pattern P. The mating contact may be non-adhering and removable, by surface 11B simply resting on surface 12T.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappadona in view of US20140237728 to Oh (“Oh”).
Regarding claims 5-8 and 15, Cappadona discloses all the base claim limitations, as discussed above, and further discloses “two first regions” (See FIG. 2) but does not explicitly disclose ”the two first regions are symmetrically distributed with regard to the second region.”  
	However, in the same field of endeavor, Oh teaches a multi-layer foam mattress with two layers of varying thickness corresponding to regions of the body and further discloses ”the two first regions are symmetrically distributed with regard to the second region.”  (See Oh. More specifically, see at least figure 3 and written description, paragraph [0026] --“the varying thicknesses of the foam layers 31-32 are symmetrical with respect to a center plane 41, and the head 38 of user 25 could just as comfortably be positioned toward the bottom 40 of mattress 30. It is also less expensive to produce mattress 30 because the cross-sectional curve 42 between foam layers 31-32 is symmetrical with respect to center plane 41.”)
	It is common knowledge that the consumer is encouraged to “turn” a mattress to maintain even wear. Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique of making the features of the mattress symmetrical across a central axis as taught by Oh to the device of Cappadona would have yielded the predictable results of an improved system, namely, enable the consumer to utilize the mattress in either direction and to minimize manufacturing costs. 
	Regarding claims 11 and 20, Cappadona discloses all the limitations of claim 1 and 19, as discussed above, but does not explicitly disclose “wherein a support layer is further provided and stacked under the first layer, and the rigidity of the support layer is greater than the rigidity of the first layer.  
a support layer is further provided and stacked under the first layer, and the rigidity of the support layer is greater than the rigidity of the first layer.” (See Oh. More specifically, see at least: figure 5 and written description, paragraph [0029] --“FIG. 5 is a cut-away perspective view of another embodiment of symmetrical zoned foam mattress 30. Mattress 30 includes a top foam layer 55, upper foam layer 31, lower foam layer 32, and a bottom foam layer 56. Bottom layer 56 provides support for the other layers and is made of a harder HD foam than is lower foam layer 32.”)
	It would have been obvious for one having ordinary skill in the art to provide the device of Cappadona with the support layer in view of the teachings of Oh, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than a standard multi-layer mattress in which one of ordinary skill in the art would have recognized as a predictable result.
	Regarding claim 12, the combination of Cappadona and Oh discloses all the limitations of claim 11, as discussed above, and further discloses “wherein the combination mattress further comprises a cover body (13), the cover body is defined with an accommodating cavity, and the first layer and the second layer are received and stacked up in the accommodating cavity.”  (See Cappadona. More specifically, see at least: annotated figure 2 and written description, paragraph [0018] “FIGS. 1 and 2 respectively show an assembled view and exploded view of an example bed mattress 1, which might typically overlie a bed frame, box sprint or other flat surface (e.g., floor). The mattress 1 includes a foam core 10 comprising an softer upper core section 11 and a firmer lower core section 12, encased in a flexible encasement 13, and topped by a flexible topper pad 14.”)
	Regarding claim 13, the combination of Cappadona and Oh discloses all the limitations of claim 12, as discussed above, and further discloses “wherein the support layer is received in the accommodating cavity.” (See Oh. More specifically, see at least: figure 5 wherein, in one interpretation, the figure illustrates the support layer is enclosed within the cover.)

	Regarding claim 17, the combination of Cappadona and Oh discloses all the limitations of claim 15, as discussed above, and further discloses “wherein a side wall of the dent is an inclined plane, and the opening of the dent gradually enlarges in a direction from the bottom wall of the dent towards the second layer.”  (See Cappadona. More specifically, see at least: annotated figure 2 wherein, in one interpretation, the figure illustrates a sidewall of the dent in the first region is an inclined plane and the dent enlarges in a direction toward the second layer.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170156508 to Segal et al. teaches a multi-layer foam mattress comprised of a dent wherein a sidewall is an inclined plane and the opening of the dent gradually enlarges.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.T.C./Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619